Citation Nr: 1340078	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a disability manifested by pain and weakness on the left side of the chest, to include as secondary to the service-connected residual scar from left rib cage stab wound.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board issued a decision in July 2011 that denied the Veteran's claim.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012 the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case back to the Board for actions consistent with its decision.

In March 2013 the Board remanded the case to the Appeals Management Center (AMC) for further development action, which has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In the July 2011 decision, the Board referred a claim raised by the VA examination for a compensable rating for the Veteran's service-connected stab wound scar.  Review of VBMS and Virtual VA fails to reveal any rating decisions dated after 2006.  Thus, it is unclear whether any action has been taken on the referred claim.  Therefore, the Board is again REFERRING the claim to the Agency of Original Jurisdiction for appropriate action, if such has not already been accomplished.  



FINDINGS OF FACT

1.  The Veteran was stabbed in the left side of his chest during service, resulting in service-connected disabilities of left chest scar and posttraumatic stress disorder (PTSD).

2.  The Veteran does not have a diagnosed underlying disability manifested by left chest pain or weakness. 


CONCLUSION OF LAW

The requirements for establishing service connection for a disability manifested by pain and weakness on the left side of the chest have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, the VCAA notice provisions were satisfied by letters dated in December 2005, May 2006, and April 2010.  The case was last readjudicated in October 2013.

The Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  VA examination reports are also of record.  The Veteran was advised of his entitlement to a hearing before the RO's Hearing Officer and/or before the Board in conjunction with his appeal, but he declined such a hearing.

As noted in the Introduction, the Court issued a Memorandum Decision in 
October 2012 that vacated the Board's most recent denial of the appeal, based on a determination that the July 2010 VA medical examination on which the Board had relied was inadequate.  The Board thereupon remanded the case back to the Appeals Management Center (AMC) for additional examination intended to address the concerns that had been raised by the Court; an examination was scheduled in October 2013 but the Veteran failed to report.  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).  The AMC accordingly readjudicated the claim based on the evidence of record, including recently-obtained treatment records, and returned the case to the Board for further appellate action. 

The Veteran has not identified any outstanding evidence that could be obtained 
to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim on appeal.

Applicable Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service treatment records (STRs) show the Veteran was treated on July 25, 1976, for a superficial stab wound to the left side of the chest.  He was observed for two days, during which his course of treatment was "benign" and was then released back to duty.  Serology and chest X-ray during observation were negative.  He was discharged back to duty on July 27; no medications were prescribed at discharge.
 
On July 28, 1976, the Veteran returned to clinic complaining of warmth in the area of the wound and tenderness to touch.  Localized swelling and tenderness was noted at the time, attributed to localized cellulitis.  The wound was cleaned, and the Veteran was instructed to return daily for wound check and follow-up; he was also provided heat packs for discomfort.  Thereafter, the wound was cleaned routinely with water and peroxide and was noted to have healed well.  The last dressing change was on July 31, 1976; there are no further treatment notes relating to complaints of problems relating to the chest.  

During the October 1978 separation examination the Veteran's lungs, heart and chest were evaluated as "normal" and the only relevant medical observation was "superficial stab wound on left side of chest."  Chest X-ray was negative.

The Veteran is currently service-connected for a scar as residual to the left rib cage stab wound.  He contends on appeal that he has a separate disability manifested by pain and weakness in the left chest that is also residual to the stab wound in service.

The Veteran submitted a Statement in Support of Claim in December 2001 reporting that since his discharge from service the left side of his chest had been painful and weak and has "looked different" from the right side.  Stressful activity caused the chest to ache, and the Veteran also had constant, achy chest pain that kept him awake at night.

VA treatment records show the Veteran complained in February 2002 of a one-year history of intermittent pain in the left side.  Examination showed a tender area localized to the area of the scar.  The tissue was noted to be slightly different from the right flank, most likely due to scar tissue.  No observation was made of musculoskeletal chest pain or weakness.

During a VA examination of the scar in December 2002 the Veteran stated he had been stabbed in the chest during service and hospitalized for about two weeks, with subsequent aspirations on a weekly basis due to infection for 6-8 weeks.  The examiner noted tenderness of the scar to palpation but the report is silent in regard to any other pain in the area of the chest; the examination report is also silent in regard to any observed weakness or muscle atrophy/irregularity.  The examiner's clinical assessment was traumatic scar with evidence of subcuticular neuroma from a stab injury sustained in 1976.  

A rating decision in January 2003 granted service connection for residual from left rib cage stab wound.  The disability was rated at 10 percent for painful scar, which was the only residual that had been found on examination.

In March 2003 the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) as a residual of the stab wound.  The claim was granted by a rating decision in September 2003.

The Veteran submitted a Statement in Support of Claim in November 2005 requesting increased compensation for his disability, citing shortness of breath, weakness and pain in the left side.

The Veteran had another VA scar examination in January 2006.  He again made no complaint of pain or weakness, and again the report is silent in regard to observed pain or weakness on examination.  The examiner's assessment was scar secondary to stab wound.

The January 2006 rating decision on appeal reduced the rating for the service-connected scar from 10 percent to 0 percent, and also denied service connection for shortness of breath and for pain and weakness in the left side, both of which were claimed as residuals of the stab wound.  

The Veteran presented for VA treatment in February 2006 complaining of pain in the left lower chest wall for the past year, which he attributed to his stab wound during service.  The Veteran asserted he would get pain medications on the street 
to address his pain.  He denied chest pains or exertional complaints.  Examination of the chest indicated no point tenderness of the ribs; there was an old healed scar on the left upper quadrant.  The lungs were clear and musculoskeletal examination was unremarkable.  The clinical assessment was musculoskeletal chest wall pain, which was treated with medication, and the Veteran was scheduled for follow-up chest X-ray, which was normal.

In April 2010 the Board issued a decision that denied service connection for shortness of breath as a residual of the service-connected stab wound.  The Board's action remanded the issue of entitlement to service connection for pain and weakness of the left side of the chest to the AMC for additional development, to include medical examination.

The Veteran was examined in July 2010 by an examiner who reviewed the claims file.  The examiner noted that STRs documented the nature of the stab wound and the immediate treatment provided, but that STRs showed no indication of weakness or pain associated with the stab wound during service.  During examination the Veteran complained of occasional pain in the left inferior aspect of his chest.  He denied any swelling.  The Veteran reported that the area of the stab wound caused chronic pain of 9/10 severity that impaired his ability to lift and also impaired his sleep.  Physical examination showed a scar in the left mid-axillary area with questionable slight muscle wasting inferior to the scar.  The examiner stated that weakness of the anterior of mid-axillary chest wall was difficult because there are no specific tests for this; however, there was no evident weakness or anatomic deformity in the area of the stab wound.  The examiner's diagnosis was left T10 mid-axillary superficial stab wound, remotely from 1976, resolved except for subjective tenderness to palpation on examination.  The examiner also stated an opinion that there was no clear or chronic disability from the superficial stab wound that had occurred 35 years previously and at the time was associated with cellulitis and/or abscess formation.  The examiner acknowledged that the Veteran had displayed an increased subjective response to palpation with tenderness, but there was no physiological or anatomic basis for this increased tenderness that could be identified on examination.
  
The Board issued a decision in July 2011 that denied the Veteran's claim, based on a finding that the most probative evidence currently of record indicated there was no current underlying disability manifested by pain and weakness in the left side of the chest.

The Court vacated the Board's decision by a Memorandum Decision in October 2012.  The Court held that the VA examiner had noted "questionable slight muscle wasting inferior to the scar" but had not provided a medical conclusion as to whether there was actual muscle wasting and, if so, whether it was associated with the scar.  The Court also seemed to suggest that the examiner should have measured the chest wall muscles on the left and right sides to determine if there was atrophy or wasting.

In March 2013 the Board remanded the case to the AMC to afford the Veteran a new VA examination for the purpose of resolving the questions that had been raised by the Court.  The Board also directed the AMC to obtain VA treatment records since November 2009.

In compliance with the Board's remand, the AMC obtained VA treatment records, which show treatment for various psychiatric, physiological and dental complaints, but there is no indication of any complaints related to pain or weakness in the left chest area.  Further, the Veteran's active and inactive problems list shows no indication of a current or past disability of the chest.

Also in compliance with the Board's remand the AMC scheduled the Veteran for a VA examination in October 2013, but the Veteran failed to report for examination.  The Veteran was advised that he had failed to report to the examination in the October 2013 Supplemental Statement of the Case (SSOC) and that his claim was being decided based on the evidence of record.  Three days later, the Veteran's representative requested that the case be immediately sent to the Board.  On November 2, 2013, the Veteran provided an SSOC response that he had no further evidence to submit.  Thus, despite being advised that he failed to report for the examination, he made no request to reschedule the examination and provided no explanation as to why he failed to report.  As noted in the Introduction, when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a).

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have incurred a stab wound in service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

The file in this case contains no medical evidence of any diagnosed residual for the stab wound other than a scar on the left chest and for PTSD, both of which are service-connected and separately rated.  There is no medical diagnosis of the Veteran's subjective left chest pain and/or weakness, and in fact, the only clinical acknowledgment of the reported symptoms was "musculoskeletal chest wall pain" noted during clinical treatment in February 2006.  In that regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As noted above, the Veteran, without good cause, failed to report to the VA examination scheduled to determine whether he had such a disability.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  As there is no diagnosed underlying disability that has been associated with the Veteran's reported symptoms, the Board finds the Veteran has not presented a claim for a disability for which service connection can be considered on either a direct or secondary basis.  

To the extent that the Veteran himself believes that he suffers from a current disability manifested by left side chest pain and weakness, as a lay person, the Veteran has not shown that he has specialized training sufficient to render a diagnosis or etiological opinion concerning his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, pain and weakness can have many causes, and whether such symptoms represent residuals of his stab wound 40 years previously is a determination requiring medical expertise.  Accordingly, his opinion as to the diagnosis or etiology of his complaints is not competent medical evidence.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

In sum, the Board finds that the preponderance of the competent and probative evidence does not reveal a diagnosed disability manifested by pain and weakness 
on the left side of the chest.  In the absence of a current disability, the question 
of a relationship to service or to a service-connected disability is not reached.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

   


ORDER

Entitlement to service connection for a disability manifested by pain and weakness on the left side of the chest is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


